On April 4, 1966 this court referred the issues in this disciplinary proceeding against respondent to a Justice of the Supreme Court for hearing and report. The report was *939thereafter filed. On July 12, 1966 the motion to confirm the report was granted and respondent was disbarred because he had refused to testify, before the Grievance Committee of the Bar Association of Nassau County and at the hearing before the Justice upon the reference, on the basis of his constitutional privilege against self incrimination (Matter of Cohen, 9 A D 2d 436, affd. 7 N Y 2d 488, affd. 366 U. S. 117). On November 28, 1966 respondent’s motion for reargument was granted and, on reargument, the court adhered to the original determination. On February 14, 1967 respondent’s second motion for reargument was granted to the extent of staying the orders of July 12, 1966 and November 28, 1966, by reason of the decision in Spevack v. Klein (385 U. S. 511), and remitting the matter to the same Justice of the Supreme Court for further hearings and proceedings and. for a supplemental report. On March 7, 1967 the Justice made a supplemental report. Respondent has moved to confirm the report and petitioner has moved to modify it. We are constrained to confirm the report, dismiss the proceeding and vacate the orders of July 12, 1966 and November 28, 1966 solely by reason of the determination in Spevack v. Klein (supra). Respondent’s motion granted and petitioner’s cross motion denied. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.